Citation Nr: 1004227	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-37 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In November 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

In November 2009 (after certification of the case to the 
Board) the Veteran submitted additional evidence directly to 
the Board.  As the Veteran also submitted a waiver of RO 
jurisdiction, the Board may consider this evidence in the 
first instance.  See 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  The competent medical evidence of record fails to 
establish that bilateral hearing loss, initially clinically 
demonstrated for VA compensation purposes years after 
service, is etiologically related to service.

2.  The competent medical evidence of record fails to 
establish that tinnitus, initially clinically demonstrated 
years after service, is etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service, and may not be so presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2007 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims, of the appellant's and VA's respective duties for 
obtaining evidence, and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran submitted private 
treatment records from Lake Ear, Nose, Throat and Facial 
Plastic Surgery, and was provided an opportunity to set forth 
his contentions during a hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded VA medical 
examinations in June 2007 and February 2008.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

The Veteran seeks entitlement to service connection for 
bilateral hearing loss and entitlement to service connection 
for tinnitus.  The Veteran contends that his current 
bilateral hearing loss and tinnitus conditions are due to 
exposure to loud noise as a fireman and boiler technician 
while serving in the Navy.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any hearing loss or 
tinnitus condition.  Upon examination at separation from 
service, the Veteran was not noted to be diagnosed with any 
bilateral hearing loss or tinnitus or any organic condition 
of the nervous system.  Upon audiometric examination at 
separation from service in January 1973, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
30
20
LEFT
15
10
0
0
10

Speech audiometry was not performed.

In January 2007 the Veteran was examined multiple times by a 
private physician and underwent two audiometric examinations.  
After audiometric examination the Veteran was diagnosed with 
"sensorineural hearing loss comb types."  However, the 
Board finds that it may not use the results from these tests 
when evaluating the Veteran's current level of auditory 
impairment because the graphs were not accompanied by 
numerical results.  See Colvin v. Derwinski 1 Vet. App. 171, 
175 (1991); Kelly v. Brown, 7 Vet. App. 471 (1995).  
Furthermore, while speech recognition results were provided, 
it is unclear whether the results comply with 38 C.F.R. 
§ 4.85(a) and, therefore, cannot be considered.

In June 2007 the Veteran was afforded a VA Compensation and 
Pension (C&P) audio examination.  The examiner noted that 
upon examination at entrance into active service in March 
1970 the Veteran's audiogram revealed hearing within normal 
limits and that upon examination at separation from service 
in January 1973 the Veteran's audiogram revealed hearing 
within normal limits in the left ear and mild hearing loss at 
3000 Hz, some borderline 25 dB thresholds, and some threshold 
shift in the right ear.  The examiner reported that the 
Veteran reported gradual bilateral hearing loss that became 
noticeable 15 years prior to the examination.  The Veteran 
stated that he was exposed to loud noise from 8 inch guns and 
boilers in service and motorcycles after service.  The 
Veteran reported constant, bilateral tinnitus that began 10 
years prior to the examination.  The Veteran stated that the 
tinnitus occurred 2 to 3 times a week for seconds, varied in 
pitch from high to low frequency, and varied in intensity 
from mild to moderately severe.  The examiner reported that 
he was unable to obtain reliable audiometric results and 
indicated that the Veteran did not appear to be giving a good 
faith effort.  The examiner diagnosed the Veteran with 
bilateral tinnitus based upon the Veteran's subjective 
reports.  The examiner did not render any diagnosis regarding 
the Veteran's hearing and did not render an opinion regarding 
the etiology of any bilateral hearing loss or tinnitus.

In February 2008 the Veteran was afforded a VA C&P audio 
examination.  The examiner noted that the Veteran's 
enlistment and separation examinations included frequency 
specific audiograms and that at separation from service, the 
Veteran's hearing was normal for rating purposes in both ears 
with a slight loss, 30 dB, at one frequency in the right ear.  
The examiner reported that outside audiograms from January 
2007 revealed flat, mild to moderate loss in the right ear 
and a peaked configuration, mixed loss, moderately severe to 
moderate to profound in the left ear.  The examiner stated 
that the Veteran indicated that his chief complaint was 
hearing loss and that he had difficulty with his hearing in 
all situations.  The Veteran reported that he was exposed to 
loud noise in service from 8 inch guns and boilers and was 
exposed motorcycle noise after service.  The Veteran stated 
that he had bilateral tinnitus.  The onset of the tinnitus 
was noted to be in 1982 and to occur daily lasting 10 seconds 
to one minute.

On the authorized audiometric evaluation in pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
40
50
LEFT
65
80
45
50
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 80 percent in the left ear.

After examination the Veteran was diagnosed with flat, mild 
to moderate, possibly mixed, hearing loss in the right ear 
and a rising configuration, moderate to severe, mixed hearing 
loss in the left ear.  The examiner rendered the opinion that 
the Veteran's bilateral hearing loss and tinnitus were not 
related to any loud noise exposure in service.  The examiner 
provided the rationale that the Veteran's hearing was normal 
upon examination at separation from service, a long period of 
time elapsed between the Veteran's separation and any 
treatment for any hearing loss after separation from service, 
and that the type of hearing loss that the Veteran's 
exhibited (mixed) is not associated with noise exposure or 
acoustic trauma.

The Board finds that entitlement to service connection for 
bilateral hearing loss is not warranted.  The Veteran's 
service treatment records do not reveal any complaint, 
diagnosis, or treatment for any hearing loss disability as 
defined by 38 C.F.R. § 3.385.  The Board acknowledges that 
upon audiometric examination at separation from service the 
results revealed some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  However, after 
examination in February 2008 the results of the separation 
examination were noted to be within normal limits for VA 
purposes and the examiner noted that the Veteran was not 
diagnosed at separation from service with a hearing loss 
disability.  The Veteran's medical records reveal that the 
Veteran was first diagnosed with hearing loss in January 
2007.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In this case, the medical evidence does not show the presence 
of any hearing loss until 34 years after separation from 
service.  This is significant evidence against the claim.  
Audiometric examination in February 2008 reveals that the 
Veteran currently has a bilateral hearing loss disability 
pursuant to 38 C.F.R. § 3.385.  However, after reviewing the 
Veteran's claims folder and commenting upon the Veteran's 
service treatment records as well as the results of private 
audiometric examinations, the examiner rendered the opinion 
that the Veteran's current hearing loss disability was no 
related to any exposure to loud noise in service.  In 
rendering this opinion the examiner indicated that the 
Veteran's service treatment records revealed that the Veteran 
had hearing within normal limits upon separation from 
service, that no hearing loss was found in the Veteran post 
service treatment records until 34 years after separation 
from service, and the type of hearing loss that the Veteran's 
tests revealed is not associated with noise exposure or 
acoustic trauma.  As there is no medical evidence associating 
the Veteran's current bilateral hearing loss disability with 
the Veteran's active service, entitlement to service 
connection for bilateral hearing loss must be denied.

The Board finds that entitlement to service connection for 
tinnitus is not warranted.  The Veteran's service treatment 
records do not reveal any complaint, diagnosis, or treatment 
for any tinnitus.  The Veteran reports that he first began 
experiencing tinnitus in 1982, approximately 9 years after 
separation from service.  After examination in February 2008 
the examiner, after reviewing the Veteran's service and post 
service treatment records, rendered the opinion that the 
Veteran's reported tinnitus is not related to the Veteran's 
active service.  As there is no medical evidence associating 
the Veteran's tinnitus with the Veteran's active service, 
entitlement to service connection for tinnitus must be 
denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for bilateral hearing loss and entitlement to service 
connection for tinnitus, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


